DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
    Applicant’s amendment filed 10/27/2022 is acknowledged. Claims 1-5 are pending. Claim 5 remain withdrawn from further consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 8,720,062) in view of Lin et al. (US 2009/0294104A1).  He discloses (figure 7) a compound wick structure of a vapor chamber comprising an upper planar side (032) having a first side, a second side; a lower planar side having a third side and a fourth side; wherein the  first and the second planar side are assembled together to form a sealed chamber, wherein the third side of the second planar side is provided with a mesh or a fiber body (10) and a first sintered-powder structure (20) overlaid on and in contact with the mesh or fiber body, wherein a space is located between the first sintered powder structure (20) and the second side of the first plate, and the first sintered powder structure is located under the space, such that that first sintered powder structure is not in contact with the second side of the first plate; and a working liquid disposed in the sealed chamber. (column 3, line 37). Regarding claim 1, He does not disclose that the vapor chamber comprises a first plate and a second plate.  Lin discloses (figure 1) a flat vapor chamber that comprises a first plate (1) and a second plate (11) assembled together to form a sealed chamber for a purpose of easing the manufacturing of the vapor chamber since the composite wick can be easily disposed within the vapor chamber.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lin’s teaching in He’s device for a purpose of easing the manufacturing of the vapor chamber since the composite wick can be easily disposed within the vapor chamber. Regarding claim 3, He does not disclose that a second sintered powder structure is disposed at the center of the first sintered powder structure, wherein the porosity of the first sintered powder structure is larger than of the second sintered powder structure.  Lin discloses (figure 1 and paragraph 23) a heat pipe that has a sintered powder (21,20) disposed at a location  corresponding to a heat zone (4), wherein the sintered powder structure comprises a second powder structure (21) disposed at the center of the first sintered powder structure (20) (wick 21 lays entirely over wick 20, which includes a center of the wick 20), wherein the porosity of the first sintered powder structure (20) is larger than that of the second sintered powder structure (21) or the porosity of the second sintered powder structure (21) is smaller than that of the first sintered powder structure (20) for a purpose of allowing the working fluid to vaporize quickly I the heat pipe (paragraph 23).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lin’s teaching in He’s device for a purpose of allowing the working fluid to be vaporized quickly in the heat pipe. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (US 8,720,062) in view of Garner et al. (US 6,945,317). He discloses (figure 7) a compound wick structure of a vapor chamber comprising an upper planar side (032) having a first side, a second side; a lower planar side having a third side and a fourth side; wherein the  first and the second planar side are assembled together to form a sealed chamber, wherein the third side of the second planar side is provided with a mesh or a fiber body (10) and a first sintered-powder structure (20) overlaid on and in contact with the mesh or fiber body, wherein a space is located between the first sintered powder structure (20) and the second side of the first plate, and the first sintered powder structure is located under the space, such that that first sintered powder structure is not in contact with the second side of the first plate; and a working liquid disposed in the sealed chamber. (column 3, line 37). Regarding claim 1, He does not disclose that the vapor chamber comprises a first plate and a second plate.  Garner discloses (figures 1 and 2) a flat vapor chamber that comprises a first plate (15) and a second plate (cover ) assembled together to form a sealed chamber for a purpose of easing the manufacturing of the vapor chamber since the wick can be easily disposed within the vapor chamber.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Garner’s teaching in He’s device for a purpose of easing the manufacturing of the vapor chamber since the composite wick can be easily disposed within the vapor chamber. Regarding claim 2, He does not disclose that the vapor chamber include a support structure, wherein two end of the support structure individually hold the second side and the third side. Garner discloses (figures 1-2) a plurality of support cylinder structure (18), wherein two end of the support structure hold the second side and the third side of the vapor chamber for a purpose of maintaining  structural integrity of the flat heat pipe. (column 4, lines 25-26). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Garner’s teaching in He’s device for a purpose of maintaining structural integrity of the flat heat pipe. 
Regarding claim 4, He does not disclose that the first plate and the second plate are made of copper of the same or different material. Garner discloses (column 4, lines 27-30) that the first plate and second plate (bottom plate 15 and top wall ) are made of copper, which has a very high thermal conductivity, hence to enhance the heat transferring performance of the heat pipe.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Garner’s teaching in He’s device for a purpose of enhancing the heat transferring performance of the heat pipe. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/           Examiner, Art Unit 3763